EXHIBIT 99.57 INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 TASMAN METALS LTD. INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) MANAGEMENTS COMMENTS ON UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Tasman Metals Limited for the six months ended February28, 2010, have been prepared by and are the responsibility of the Companys management.These statements have not been reviewed by the Companys external auditors. TASMAN METALS LTD. INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited - Prepared by Management) February 28, $ August 31, $ A S S E T S CURRENT ASSETS Cash Amount receivable Prepaids - RESOURCE INTERESTS (Note 4) BOND DEPOSIT L I A B I L I T I E S CURRENT LIABILITIES Accounts payable and accrued liabilities Advances (Note 6) - S H A R E H O L D E R S E Q U I T Y SHARE CAPITAL (Note 7) CONTRIBUTED SURPLUS (Note 9) DEFICIT ) ) ) NATURE OF OPERATIONS (Note 1) SUBSEQUENT EVENTS (Note 15) APPROVED BY THE DIRECTORS AMark Saxon@ , Director AMike Hudson@ , Director The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. INTERIM CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS AND DEFICIT (Unaudited - Prepared by Management) Three Months Ended February 28 Six Months Ended February 28 $ MINERAL EXPLORATION COSTS (Note 5) - - EXPENSES Accounting and administration - - Audit - - Corporate development - - Corporate finance fee - - - General exploration - Investor relations - - Legal - - Management fees - - Office Professional fees - - Regulatory fees - - Rent - - Shareholder costs - - Stock-based compensation (Note 8) - - Transfer agent - - Travel - - LOSS BEFORE OTHER ITEMS ) OTHER ITEMS Interest income - - Foreign exchange ) NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD ) DEFICIT - BEGINNING OF PERIOD ) DEFICIT - END OF PERIOD ) BASIC LOSS PER COMMON SHARE ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Prepared by Management) Three Months Ended February 28 Six Months Ended February 28 $ CASH PROVIDED FROM (USED FOR) OPERATING ACTIVITIES Net loss for the period ) Adjustment for item not involving cash Stock-based compensation - - ) (Increase) decrease in amount receivable ) - ) Increase in prepaids - - ) - Increase (decrease) in accounts payable and accrued liabilities ) FINANCING ACTIVITIES Issuance of common shares - - Share issue costs - - ) - Repayment of advances - - ) - Cash from amalgamation - - - Contributed surplus - INVESTING ACTIVITIES Expenditures on resource interests ) - ) - Bond deposit - - ) ) INCREASE (DECREASE) IN CASH DURING THE PERIOD ) ) ) CASH- BEGINNING OF PERIOD CASH- END OF PERIOD SUPPLEMENTAL CASH FLOW INFORMATION (Note 14) The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 1. NATURE OF OPERATIONS Tasman Metals Ltd. (ATasman@ or the ACompany@) was incorporated under the laws of the Province of British Columbia on August 27, 2007.On October 22, 2009 Tasman completed a statutory amalgamation under the laws of the Province of British Columbia and amalgamated with Ausex Capital Corp. (AAusex@) and Lumex Capital Corp. (ALumex@) and the surviving corporation continued under the name of Tasman Metals Ltd, as described in Note 3. The Company is a junior resource company engaged in the acquisition and exploration of unproven mineral interests and is considered a development stage company as defined by Accounting Guideline No. 11 of the Canadian Institute of Chartered Accountants (ACICA@) Handbook.As at February 28, 2010, the Company has not earned any production revenue, nor found proved reserves on any of its mineral interests. The Company is in the process of exploring and evaluating its mineral properties.On the basis of information to date, it has not yet determined whether these properties contain economically recoverable ore reserves.The underlying value of the mineral properties and related deferred costs is entirely dependent on the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete development and upon future profitable production.The amounts shown as unproven mineral interests represent net costs to date, less amounts written off, and do not necessarily represent present or future values. Management considers that the Company has adequate resources to maintain its core operations and planned exploration programs for the next twelve months.However, the Company recognizes that exploration expenditures may change with ongoing results and, as a result, it may be required to obtain additional financing.While the Company has been successful in securing financings in the past, there can be no assurance that it will be able to do so in the future. 2. SIGNIFICANT ACCOUNTING POLICIES These interim consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles (ACanadian GAAP@).The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the amounts reported in the interim consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The interim financial statements have, in managements opinion, been properly prepared using careful judgement with reasonable limits of materiality.These interim consolidated financial statements should be read in conjunction with the most recent consolidated annual financial statements.The significant accounting policies follow that of the most recently reported annual consolidated financial statements. Cash and Cash Equivalents Cash and cash equivalents consists of cash and money market instruments with terms to maturity not exceeding 90 days at date of acquisition.The Company is not exposed to significant credit or interest rate risk although cash and cash equivalents are held in excess of federally insured limits with major financial institutions. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Adoption of New Accounting Standards Goodwill and Intangible Assets The Accounting Standards Board (AAcSB@) issued Section 3064, Goodwill and IntangibleAssets, which replaces Section 3062, Goodwill and Other IntangibleAssets, and Section 3450, Research and Development Costs. This new section establishes standards for the recognition, measurement, presentation and disclosure of goodwill subsequent to its initial recognition and of intangible assets.This section applies to interim and annual financial statements relating to fiscal years beginning on or after October 1, 2008.The adoption of Section 3064 did not have a material impact on the Companys financial position and results of operations. Future Accounting Policies Business Combinations, Consolidated Financial Statements and Non-Controlling Interests The CICA issued three new accounting standards in January 2009:Section 1582, Business Combinations, Section 1601, Consolidated Financial Statements, and Section 1602, Non-Controlling Interests.These new standards will be effective for fiscal years beginning on or after January 1, 2011. Section 1582 replaces Section 1581, Business Combinations, and establishes standards for the accounting forabusiness combination.It provides the Canadian equivalent to IFRS 3, Business Combinations.The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January1,2011.Sections 1601 and 1602 together replace Section 1600, Consolidated Financial Statements.Section 1601 establishes standards for the preparation of consolidated financial statements.Section 1601 applies to interim and annual consolidated financial statements relating to fiscal years beginning on or afterJanuary 1, 2011.Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination. International Financial Reporting Standards In 2006, the AcSB published a new strategic plan that will significantly affect financial reporting requirementsfor Canadian companies.The AcSB strategic plan outlines the convergence of Canadian GAAP with IFRS over an expected five year transitional period.In February 2008, the AcSB announced that 2011 is the changeover date for publicly-listed companies to use IFRS, replacing Canadas own GAAP.The date is for interim and annual financial statements relating to fiscal yearsbeginning on or after January 1, 2011.Companies will be required to provide comparative IFRS information for the previous fiscal year.While the Company has begun assessing the adoption of IFRS for 2011, the financial reporting impactof the transition to IFRS cannot be reasonably estimated at this time. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 3.RECAPITALIZATION AND AMALGAMATION On May 15, 2009 Tasman entered into a letter of agreement (the AAgreement@) whereby Tasman, Ausex and Lumex, agreed to conduct a statutory amalgamation (the AAmalgamation@). On October 22, 2009 (the AEffective Date@) the Amalgamation was completed under which the Company issued: (i) 10,500,000 common shares to the Tasman shareholders, on an exchange ratio of one common share for each Tasman common share issued and outstanding; (ii) 7,150,000 common shares to the Ausex shareholders, on an exchange ratio of one common share for each Ausex common share issued and outstanding; and (iii) 5,046,402 common shares to the Lumex shareholders, on an exchange ratio of 1.0806 common shares for each Lumex share issued and outstanding. The Amalgamation served as the qualifying transaction for both Ausex and Lumex under the policies of the TSX Venture Exchange (the ATSXV@).On completion of the Amalgamation the Company become a mining issuer pursuant to the policies of the TSXV under the name Tasman Metals Ltd. The completion of the Amalgamation resulted in the former shareholders of Tasman holding the single largest interest in the amalgamated company.Accordingly, the Amalgamation has been treated for accounting purposes as a recapitalization.In accounting for this transaction: (i) Tasman is deemed to be the parent company for accounting purposes.Accordingly, its net assets are included in the interim consolidated balance sheets at their historical book values; and (ii) control of the net assets of Ausex and Lumex was acquired on the Effective Date.The transaction has been accounted for as a purchase of the assets and liabilities of Ausex and Lumex by Tasman.The assets and liabilities of Ausex and Lumex have been recorded at their fair values, as follows: $ Cash Amounts receivable Advances from Ausex, eliminated on Amalgamation Amounts payable and accrued liabilities ) Net assets acquired TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 4.RESOURCE INTERESTS Acquisition Costs February 28, $ August 31, $ Rare Earth Element Properties Norra Karr Other Iron Ore Properties Sautusvaara Vieto Harrejaure Lauukujarvi Other As at February 28, 2010 the Company has been granted: (i) three exploration claims covering 4,446 hectares for rare earth element properties in Sweden; (ii) 34 exploration claims covering 267 hectares for rare earth element properties in Finland; and (iii) seven exploration claims covering approximately 8,285 hectares for iron ore properties in Sweden. In addition the Company has made additional claim applications in Scandinavia for rare earth element properties. See also Note 15 (iv). TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 5.MINERAL EXPLORATION COSTS Mineral exploration costs incurred during the six months ended February 28, 2010 are detailed below: Six Months Ended February 28, 2010 Rare Earth Element Properties Iron Ore Properties Norr Karr $ Other $ Other $ Total $ Assays - - Consulting - Database - - Drilling - - Exploration office - - Geochemical Geological Maps - - Total There were no mineral exploration costs incurred during the six months ended February 28, 2009. 6. ADVANCES February 28, $ August 31, $ Due to directors (a) - Due to Ausex (b) - - (a) During the six months ended February 28, 2010 the Company repaid $88,000 which was due to certain directors of the Company. (b) The amount due to Ausex was eliminated on completion of the Amalgamation. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 7.SHARE CAPITAL Authorized - unlimited common shares without par value Six Months Ended February 28, 2010 Year Ended August 31, 2009 Issued Number of Shares Amount $ Number of Shares Amount $ Balance, beginning of period Adjustment to reflect the Amalgamation - - Issued for cash Private placements - - Exercise of warrants - Less share issue costs - ) - Balance, end of period (a) On October 22, 2009 the Company completed the Amalgamation with Ausex and Lumex and issued12,196,397 common shares of its share capital for 100% of the issued and outstanding common shares of Ausex and Lumex.See also Note 3. (b) During the six months ended February 28, 2010 the Company completed private placements of: (i) 6,000,000 common shares at a price of $0.10 per share for gross proceeds of $600,000.The Company paid a finders fee of $27,150 and issued 452,500 warrants at a fair value, estimated using the Black-Scholes option pricing model, of $22,625.Each warrant entitles the holder to purchase an additional common share, on or before October 23, 2011, at a price of $0.10 per common share; and ii) 7,000,000 units at a price of $0.25 per unit for gross proceeds of $1,750,000.Each unit comprised one common share and one non-transferable share purchase warrant.Each warrant entitles the holder to purchase an additional common share at a price of $0.40 per common share on or before October 26, 2010 and at a price of $0.50 per common share on or before October 26, 2011.The Company paid a finders fee of $84,900 cash and granted a compensation option to purchase 566,000 units at $0.25 per unit on or before October 26, 2011.The fair value of the compensation option, estimated using the Black-Scholes option pricing model, is $175,460.Each unit consists of onecommon share and one non-transferable share purchase warrant having the same terms and conversion provision as the private placement warrants.As at February 28, 2010, the compensation option remained outstanding. The Company incurred $125,300 for legal and filings costs associated with these private placements. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 7.SHARE CAPITAL (continued) (c) A summary of the number of common shares reserved pursuant to the Companys warrants outstanding at February 28, 2010 and 2009 and the changes for the six months ending on those dates is as follows: Number Weighted Average Exercise Price $ Number Weighted Average Exercise Price $ Balance, beginning of period - Assumed on Amalgamation from Ausex - - Issued - - Exercised ) - - Balance, end of period - - Common shares reserved pursuant to warrants outstanding at February 28, 2010, are as follows: Number Exercise Price $ Expiry Date October 23, 2011 0.40 / 0.50 October 26, 2010 / 2011 (d) See also Note 15. 8. STOCK OPTIONS AND STOCK-BASED COMPENSATION The Company has established a rolling stock option plan (the APlan@), in which the maximum number of common shares which can be reserved for issuance under the Plan is 10% of the issued and outstanding shares of the Company.The minimum exercise price of the options is set at the Companys closing share price on the day before the grant date, less allowable discounts in accordance with the policies of the TSX Venture Exchange. During the six months ended February 28, 2010, the Company recorded $248,500 compensation expense on 1,875,000 stock options granted to its directors,employees and consultants and $11,500 on previously granted stock options which vested during the period. The Company did not grant any options during the six months ended February 28, 2009. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 8.STOCK OPTIONS AND STOCK-BASED COMPENSATION (continued) The fair value of stock options granted and vested during the six months ended February 28, 2010 is estimated using the Black-Scholes option pricing model using the following assumptions: Risk-free interest rate 2.0% Estimated volatility 90% Expected life 3 years Expected dividend yield 0% Estimated forfeiture rate 0% The weighted average fair value of all stock options granted during the six months ended February28, 2010, to the Companys directors, employees and consultants was $0.14 per option. A summary of the Companys stock options at February 28, 2010 and 2009, and the changes for the six months ending on those dates is presented below: Number of Options Weighted Average Exercise Price $ Number of Options Weighted Average Exercise Price $ Balance, beginning of period - Assumed on Amalgamation from Lumex - - Assumed on Amalgamation from Ausex - - Granted - - Balance, end of period - - The following table summarizes information about the stock options outstanding and exercisable at February28,2010: Number Outstanding Number Exercisable Exercise Price $ Expiry Date May 31, 2012 January 25, 2013 October 22, 2012 See also Note 15. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 9.CONTRIBUTED SURPLUS Six Months Ended February 28, $ Year Ended August 31, $ Balance, beginning of period Paid-in capital - Stock-based compensation on stock options - Stock-based compensation on agents warrants - Stock-based compensation on agents compensation options - Balance, end of period The paid-in capital represents amounts in excess of the amounts advanced to or incurred on behalf of theCompany. RELATED PARTY TRANSACTIONS During the six months ended February 28, 2010, the Company: i) incurred $44,000 (2009 - $nil) for accounting, administration, professional fees and rent provided by certain directors of the Company or private corporations owned by the directors; ii) incurred $39,000 (2009 - $nil) for management fees provided by a private corporation owned by an officer of the Company; and iii) incurred $1,475 (2009 - $nil) for shared administration costs with Tumi Resources Limited (ATumi@), a public company with common directors and officer. As at February 28, 2010, $29,975 was included in accounts payable and accrued liabilities. These transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. See also Note 6(a). SEGMENTED INFORMATION The Company is involved in the exploration and development of resource properties in Scandinavia, with corporate operations in Canada.The Company is in the exploration stage and accordingly, has no reportable segment revenues or operating results. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 11.SEGMENTED INFORMATION (continued) The Companys total assets are segmented geographically as follows: February 28 ,2010 Canada $ Scandinavia $ Total $ Current assets Resource interests - Bond deposit - August 31, 2009 Canada $ Scandinavia $ Total $ Current assets Resource interests - Bond deposit - FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Fair value estimates of financial instruments are made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision.Changes in assumptions can significantly affect estimated fair values. The carrying value of cash, amounts receivable and accounts payable and accrued liabilities approximate their fair value because of the short-term nature of these instruments. The Companys risk exposures and the impact on the Companys financial instruments are summarized below: Credit Risk Credit risk is the risk of loss associated with a counterpartys inability to fulfill its payment obligations.The Companys credit risk is primarily attributable to amounts receivable.Management believes that the credit riskconcentration with respect to financial instruments included in amounts receivable is remote. Liquidity Risk Liquidity risk is the risk that the Company will not have the resources to meet its obligations as they fall due. The Company manages this risk by closely monitoring cash forecasts and managing resources to ensure that it will have sufficient liquidity to meet its obligations.All of the Companys liabilities are classified as current and are anticipated to mature within the next fiscal period.The Company intends to settle these with funds from its working capital and equity financings. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 12.FINANCIAL INSTRUMENTS AND RISK MANAGEMENT (continued) Market risk Market risk is the risk of loss that may arise from changes in market factors such as interest rates, foreign exchange rates, and commodity and equity prices.These fluctuations may be significant. (a) Interest Rate Risk The Company is exposed to interest rate risk to the extent that the cash bears floating rates of interest.The interest rate risk on cash and on the Companys obligations are not considered significant. (b) Foreign Currency Risk The Companys significant operations are based in Sweden and subject to foreign currency fluctuations.The Companys operating expenses are primarily incurred in Canadian Dollars and Swedish Krona and the fluctuation of the Canadian Dollar in relation to the Swedish Krona will have an impact upon the profitability of the Company and may also affect the value of the Companys assets and the amount of shareholders equity.The Company has not entered into any agreements or purchased any instruments to hedge possible currency risks.At February 28, 2010, 1 Canadian Dollar was equal to 6.78 Swedish Krona. Balances are as follows: Swedish Krona CDN $ Equivalent Cash Amounts receivable Accounts payable and accrued liabilities ) ) Based on the net exposures as of February 28, 2010, and assuming that all other variables remain constant,a 10% depreciation on the Canadian Dollar against the Swedish Krona would not be significant to the Companys net earnings. CAPITAL MANAGEMENT The Companys objective when managing capital is to safeguard its ability to continue as a going concern.TheCompany manages its capital structure and makes adjustments to it, based on the funds available to the Company, in order to support the acquisition and exploration of mineral properties.The Board of Directors does not establish quantitative return on capital criteria for management, but rather relies on the expertise oftheCompanys management to sustain future development of the business.The Company defines capitalthat it manages as share capital, cash equivalents and short-term investments.The properties in which the Company currently has an interest are in the exploration stage; as such the Company has historically reliedon the equity markets to fund its activities.The Company will continue to assess new properties and seek to acquire an interest in additional properties if it feels there is sufficient geologic or economic potentialand if it has adequate financial resources to do so.Management reviews its capital management approach onan ongoing basis and believes that this approach, given the relative size of the Company, is reasonable. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (Unaudited - Prepared by Management) 13.CAPITAL MANAGEMENT (continued) The Company expects its current capital resources will be sufficient to meet all of its future exploration plans, resource interest acquisitions and operating requirements over the next twelve months.However, levels of exploration expenditures may change with ongoing results and, as a result, the Company may be dependant upon future equity or debt transactions to meet these changes. SUPPLEMENTAL CASH FLOW INFORMATION During the six months ended February 28, 2010 and 2009 non-cash activities were conducted by the Companyas follows: $ $ Financing activities Share issue costs ) - Contributed surplus - - - SUBSEQUENT EVENTS Subsequent to February 28, 2010, the Company : (i) completed a private placement of 5,000,000 units at a price of $0.60 per unit for gross proceeds of $3,000,000.Each unit comprised one common share and one-half share purchase warrant.Each full warrant entitles the holder to purchase an additional common share at a price of $0.80 per share on or before March 25, 2011 and at a price of $1.00 per share on or before March 25, 2012. The Company paid the finders cash commissions of $126,105 and issued warrants to purchase 210,175 common shares at a price of $0.80 per share on or before March 25, 2011 and at a price of $1.00 per share on or before March 25, 2012; (ii) granted stock options to purchase 125,000 common shares to consultants at a price of $0.60 per share to expire on or before March 5, 2013; (iii) issued 150,000 common shares for $37,500 on the exercise of stock options and 505,000 common shares for $202,000 on the exercise of warrants; and (iv) signed an option and joint venture agreement to acquire a 90% interest in the Bastnäs rare earth element (REE) project in south central Sweden.The vendor is an arms-length Swedish geological consulting group who will provide future technical assistance to Tasman.The project area is contained within the adjoining Älgtorp nr 4 and Älgtorp nr 5 exploration permits, totalling915 hectares which lie within the Bergslagen mining district.
